Citation Nr: 0529082	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from July 1969 
to July 1971 and from January to March 1991.  This matter 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Little Rock, Arkansas (RO).  

The case was previously before the Board in June 2004, when 
it was remanded for additional notice and development, to 
include examination of the veteran.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by anxiety, depression, 
complaints of sleep disturbance and nightmares, and a Global 
Assessment of Functioning Scale (GAF) score of between 49 and 
60.   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Upon the grant of service connection for 
PTSD, the veteran disagreed with the disability evaluation 
assigned.  Section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate this "downstream" issue, provided that the 
required notice was provided with respect to the initial 
claim for service connection.  VAOGCPREC 8-03; 69 Fed. Reg. 
25180 (2004).  Unfortunately, notice to the veteran was not 
issued in this case until later in the claims process.  
Nevertheless, the RO provided the veteran the required notice 
with respect to his claim in a letter dated July 2004, in 
which he was informed of the requirements needed to establish 
his claim.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get relevant evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  Additional 
VA medical evidence was received and another VA examination 
of the veteran has been conducted.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  


Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded a VA Compensation 
and Pension examination.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection for PTSD has been in effect at a 50 
percent disability evaluation since April 2000.  Temporary 
total disability evaluations, 100 percent evaluations, were 
assigned from September 12, 2001 to October 31, 2001 and from 
August 17, 2003 to October 31, 2003 pursuant to 38 C.F.R. 
§ 4.29 as the veteran required periods of inpatient treatment 
for his service-connected PTSD during these two periods of 
time.  However, the veteran's overall disability evaluation 
for his PTSD was returned to the 50 percent level upon his 
discharge from inpatient treatment.  The veteran claims that 
his service-connected PTSD is more disabling than 
contemplated by the currently assigned 50 percent disability 
evaluation.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the 


average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In considering the severity of a disability, it is 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this claim is based on the assignment of a 
disability evaluation following an initial award of service 
connection for PTSD.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.

A VA outpatient treatment record dated May 2000 reveals that 
the veteran reported difficulty falling asleep along with 
decrease social activities and an increase in staying at 
home.  The diagnosis was mild PTSD and a GAF score of 60 was 
assigned.  The GAF score reflects the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning, such as few friends, 
conflicts with peers or co-workers.  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  VA 
treatment records dated August 2000 noted that the veteran 
continued to have complaints of depressed mood, but also 
noted that he was employed by VA and was still a member of 
the National Guard.  Treatment records show continuing 
treatment for PTSD until the present.  

In October 2001, a VA examination of the veteran was 
conducted.  He reported having intrusive thoughts about his 
combat service in Vietnam.  He also indicated that he was 
currently employed as an x-ray file room clerk at the VA 
medical center.  He denied alcohol and drug abuse, but 
indicated little if any social interaction outside of work.  
Mental status examination revealed that the veteran was 
oriented with no hallucination, delusions, or impairment of 
memory.  Insight and judgment were adequate, but the 
veteran's mood was noted to be anxious and depressed.  The 
diagnosis was chronic PTSD and a GAF of 50 was assigned.  A 
GAF score of 41 to 50 is defined as serious symptoms, such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter or any serious impairment in social, occupational, 
or school functioning, such as no friends, unable to keep a 
job.  Id. 

In March 2005, the most recent VA examination of the veteran 
was conducted.  The veteran reported having nightmares 
several times a week.  He also stated that he tended to avoid 
crowds, lived alone, and only socialized with family.  Again 
it was noted that the veteran was employed.  Mental status 
examination again revealed that the veteran was oriented with 
no hallucinations, delusions, impairment of memory, or 
impairment of thought processes.  Insight and judgment were 
adequate, but the veteran's mood was noted to be anxious and 
depressed.  The diagnosis was chronic PTSD and a GAF of 49 
was assigned.  The examiner noted that the veteran received 
ongoing treatment for his PTSD from VA outpatient services, 
and that the PTSD did not impair the veteran's functioning.  
The primary symptoms noted by the examiner were social 
isolation along with some anxiety and depression of the 
veteran's mood.  However, the examiner indicated that there 
was no evidence that the veteran had an inability to perform 
daily activities and that the GAF assigned indicated a 
"moderate level of impairment."  The Board notes that a GAF 
of 49 was most recently assigned.  As noted above, a GAF 
score of 41 to 50 is defined as serious symptoms or any 
serious impairment in social, occupational, or school 
functioning, such as no friends, unable to keep a job.  Id.  
The examiner indicates GAF scores assigned have continued to 
show a decrease in the level of functioning, which is 
unsupported by the symptoms noted on examination.  
Essentially, the symptoms noted since service connection was 
first granted in 2000 are that the veteran has occasional 
nightmares, anxiety and depression in his mood, and few, if 
any, friends resulting in social isolation.  However, it was 
noted that the veteran managed to function adequately on a 
daily basis and maintain employment.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under Diagnostic Code 9411.  This rating 
contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent rating 
contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Id.  Finally, a 100 percent rating contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 
 
The preponderance of the evidence is against the assignment 
of a disability rating in excess of 50 percent for the 
veteran's service-connected PTSD.  The evidence of record 
shows that the veteran's PTSD has been manifested occasional 
nightmares and sleep disturbance, anxiety and depression of 
mood, and relative social isolation.  However, the evidence 
also reveals that he is regularly employed and that he 
functions adequately on a daily basis.  There is no evidence 
of record which reveals that the veteran's symptoms of PTSD 
meet any of the criteria which would warrant the assignment 
of a disability rating in excess of 50 percent.  The evidence 
of record does not reveal that the veteran has symptoms such 
as weekly panic attacks or the more serious symptoms such as 
obsessional rituals that interfere with his routine 
activities, near continuous panic or depression that affect 
his ability to function independently, spatial 
disorientation, or the neglect of personal appearance and 
hygiene.  Accordingly, an increased rating for PTSD must be 
denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 30 percent for the veteran's PTSD, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

An initial disability evaluation in excess of 50 percent for 
PTSD is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


